                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:14CR294
       vs.
                                                       ORDER FOR ISSUANCE OF BENCH
                                                                WARRANT
NATHANIEL KREIKEMEIER,

                      Defendant.

       This matter came upon oral motion of the plaintiff, United States of America, by

Assistant United States Attorney Kimberly C. Bunjer, for issuance of a Bench Warrant for

defendant Nathaniel Kreikemeier. The motion is granted.

       It is hereby ordered that the Clerk of this Court is hereby authorized and directed to issue

a Bench Warrant for the Apprehension of Nathaniel Kreikemeier commanding the arresting

officer to bring him before the Court forthwith.

       DATED this 5th day of November, 2019.

                                             BY THE COURT:



                                             _____________________________
                                             MICHAEL D. NELSON
                                             United States Magistrate Judge
